El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
H-H
César Gracia Ortiz, Teniente Coronel de la Policía de Puerto Rico, fue notificado el 16 de febrero de 1994 me-diante una carta del Superintendente de la Policía, Ledo. Pedro Toledo Dávila, que había sido reasignado de Aguadi-lla a Mayagüez. Ejercería las funciones de Oficial Inspector de las Áreas de Aguadilla y Mayagüez adscrito a la Super-intendencia Auxiliar en Inspección y Asuntos Disciplin-arios. Para sustituirlo en Aguadilla fue nombrado el Co-mandante Víctor Morales Echevarría, un oficial de menor rango.
En Mayagüez las condiciones de trabajo de Gracia Ortiz empeoraron. Según su testimonio “no [le] dieron oficina, no [le] dieron escritorio, no tenía silla donde sentar[se], el ca-rro, tuv[o] que dejarlo en Aguadilla, y [le] asignaron un carro confiscado”. T.E., pág. 17. Tampoco le asignaron una secretaria, aunque él era el oficial de más rango en la Co-mandancia de Mayagüez. T.E., págs. 18-19. Aun así, no le comunicó la situación a su supervisor inmediato, Coronel José R. Zapata Rivera, Superintendente Auxiliar en Ins-pección y Asuntos Disciplinarios. T.E., pág. 75.
Sin embargo, Gracia Ortiz le envió una carta al Super-intendente en la cual le expresaba la condición precaria de trabajo en la Comandancia de Mayagüez.(1) Nunca recibió una contestación. T.E., págs. 25-27.
*250El 8 de agosto de 1994 Toledo Dávila envió un memo-rando al Coronel Zapata Rivera para notificar el traslado de Gracia Ortiz de Mayagüez al Cuartel General en Hato Rey. Sería efectivo el 16 de agosto del mismo año y ocupa-ría una plaza auxiliar en la Superintendencia Auxiliar dirigida por Zapata Rivera.
En esa nueva plaza, Gracia Ortiz “sería la segunda persona en mando en la Superintendencia” Auxiliar en Inspec-ción y Asuntos Disciplinarios. Su responsabilidad cubriría “toda la Policía de Puerto Rico, ... toda la Isla”, no un área geográfica limitada. T.E., págs. 216-217.
Gracia Ortiz nunca se presentó a su nueva plaza. El 30 de agosto de 1994 presentó en el Tribunal Superior, Sala de Mayagüez, una demanda en la que solicitó una sentencia declaratoria, injunction y daños y perjuicios. Alegó que su traslado del 8 de agosto era nulo e ilegal por ser una me-dida represiva y de carácter discriminatorio a causa de su afiliación política al Partido Popular Democrático (en ade-lante P.P.D.).(2)
Sostuvo, además, que sufriría daños irreparables. En síntesis alegó daños a su estado de salud; a la tranquilidad de su familia, y que la distancia entre su residencia (Hor-migueros) y San Juan implicaba gastos económicos adicionales.(3)
La vista de injunction se celebró los' días 10 de octubre y 21 de noviembre de 1994. Presentada la prueba documen-tal y testimonial(4) el tribunal de instancia (Hon. Juan Camacho Fabré, Juez) emitió una Resolución y orden de in-*251terdicto preliminar el 13 de diciembre. En esencia sostuvo que no se cumplió con las normas de traslado del Regla-mento de la Policía; que el traslado conlleva largas y one-rosas distancias entre el lugar de residencia de Gracia Ortiz y San Juan; que se causarían daños económicos a la familia y a la salud de Gracia Ortiz, y que el traslado fue motivado por la afiliación política de Gracia Ortiz y no a exigencias del servicio. Contra esta resolución acudieron ante nos los demandados recurrentes.(5)
Habiendo comparecido el recurrido Gracia Ortiz por la vía de mostración de causa y con el beneficio de un análisis de la transcripción de evidencia, resolvemos.
J-H HH
La doctrina de jurisdicción primaria es de génesis jurisprudencial. Delgado Rodríguez v. Nazario de Ferrer, 121 D.P.R. 347 (1988). “[N]o tiene que ver con el momento o la ocasión de la revisión judicial de la acción administrativa. Se trata de quién posee la facultad inicial de adjudicar y entender en el asunto. Es decir si la acción debe ser presentada ante la agencia o ante el tribunal en primera instancia.” D. Fernández Quiñones, Derecho Administrativo y Ley de Procedimiento Administrativo Uniforme, Bogotá, Ed. Forum, 1993, págs. 423-424. En consecuencia, “ocurre tan solo cuando existe jurisdicción concurrente entre el proceso administrativo y el sistema judicial”. (Enfasis suplido.) Ferrer Rodríguez v. Figueroa, 109 D.P.R. 398, 402 (1980). Véanse: Delgado Rodríguez v. Nazario de Ferrer, supra; First Fed. Savs. v. Asoc. de Condómines, 114 D.P.R. 426, 432 (1983). “[0]pera para deter-*252minar qué organismo, si el judicial o el administrativo, debe hacer la determinación inicial del asunto ....’’ E.L.A. v. 12,974.78 Metros Cuadrados, 90 D.P.R. 506, 511 (1964). Véase First Fed. Savs. v. Asoc. de Condómines, supra, pág. 432. Como norma general, “[a] su amparo, el foro judicial se abstiene para permitir al organismo enjuiciar una ma-teria de su competencia, bajo el supuesto de que éste posee unas destrezas y conocimientos especializados {expertise)”. Delgado Rodríguez v. Nazario de Ferrer, supra, pág. 354.
Hemos reconocido, a modo de excepción, que en casos en que se alega una violación de derechos civiles se puede obviar el proceso administrativo y acudir en primera instancia al foro judicial mediante el recurso de injunction. Delgado Rodríguez v. Nazario de Ferrer, supra; Pedraza Rivera v. Collazo Collazo, 108 D.P.R. 272 (1979); Pierson Muller I v. Feijoó, 106 D.P.R. 838 (1978); Otero Martínez v. Gobernador, 106 D.P.R. 552 (1977). Sin embargo, no es suficiente una alegación general de discrimen político para marginar automáticamente el proceso administrativo. El planteamiento debe ser claro y específico en cuanto a lo que constituye esa violación.
Una vez se determina que el caso presenta una alega-ción constitucional clara y específica, uno de los remedios que puede solicitar el promovente es un injunction. Delgado Rodríguez v. Nazario de Ferrer, supra; Pedraza Rivera v. Collazo Collazo, supra. Y, al respecto, hemos reco-nocido que el injunction se ha convertido en el instrumento más eficaz para vindicar los diversos derechos fundamen-tales protegidos por nuestra Constitución. Noriega v. Gobernador, 122 D.P.R. 650, 681 (1988). Es “independiente y suplementario a cualquier otro [remedio] disponible a la parte agraviada”. Pedraza Rivera v. Collazo Collazo, supra, pág. 276.
Como recurso legal extraordinario, sólo puede “utilizarse cuando el procedimiento ordinario no provea un remedio rápido, adecuado y eficaz, para corrección de un *253agravio de patente intensidad al derecho del individuo que reclame urgente reparación”. Otero Martínez v. Gobernador, supra, pág. 556. Para determinar si procede el injunction hay que detectar “si la acción envuelve o no un agravio de patente intensidad al derecho del individuo que reclame urgente reparación”. First Fed. Savs. v. Asoc. de Condómines, supra, pág. 438. Más aún, “[e]l tribunal deberá balan-cear los intereses involucrados y convencerse de que efec-tivamente existe una posibilidad real de prevalecer”. Delgado Rodríguez v. Nazario de Ferrer, supra, pág. 357.
rH HH
Según esta doctrina jurisprudencial, el tribunal de ins-tancia tenía jurisdicción para atender el asunto del tras-lado, concurrente con la de la Junta de Apelaciones del Sistema de Administración de Personal (en adelante J.A.S.A.P.).(6) Aunque, siguiendo la mejor práctica debió abstenerse de ejercitarla y referirla a J.A.S.A.P., optó por emitir el interdicto preliminar.
Cónsono con los criterios que gobiernan la procedencia de un interdicto preliminar, concluimos que incidió.
Según lo expuesto, en la vista de injunction se presentó prueba documental y testimonial. En consecuencia, tene-mos el beneficio de evaluar no sólo las alegaciones de Gra-cia Ortiz, sino la prueba desfilada.
Gracia Ortiz adujo, y el tribunal de instancia consignó, que es un conocido miembro del P.P.D. Sin embargo, no surge de la transcripción prueba alguna que demuestre *254que el Superintendente Toledo Dávila o alguno de sus su-periores inmediatos tuviera conocimiento de su afiliación política, previo al traslado que impugna. El propio Gracia Ortiz atestó que “nunca me he identificado como un polí-tico, porque yo soy policía primero”. T.E., pág. 54. Más aún, su supervisor, el Coronel Zapata Rivera, testificó que no conocía “la afiliación política del demandante”. T.E., pág. 225.
La prueba revela que Gracia Ortiz fue evaluado en su desempeño como policía en varias ocasiones, incluso por el Coronel Zapata Rivera, luego de las elecciones generales de 1992. Le “dieron el máximo en todos los aspectos, cinco en todos los aspectos”. T.E., pág. 58. Esta evaluación, como un oficial excelente por aquellos a quienes él le imputa discrimen político, es un fuerte indicador que tiende a des-virtuar su reclamo de discrimen.
También Gracia Ortiz sostuvo, y el tribunal a quo aco-gió, que el traslado le causaría un daño económico consis-tente en gastos adicionales de gasolina y peaje. Además, expuso que “con este traslado automáticamente el señor Superintendente me quita un diferencial que me estaba dando”. T.E., pág. 53. Sin embargo, la prueba demostró que Gracia Ortiz nunca se comunicó con el Coronel Zapata Rivera para conocer las responsabilidades y los beneficios de la plaza que ocuparía en el Cuartel General en Hato Rey. T.E., pág. 223. De haberlo hecho se hubiera percatado que incluía transportación, un diferencial y una libreta para pagar el peaje. T.E., págs. 216-223. En este extremo, la conclusión de daño económico del ilustrado tribunal de ins-tancia fue errónea.
Dicho foro dictaminó además, a base del testimonio del Coronel Zapata Rivera, que no se cumplió con el Regla-mento de la Policía al trasladar a Gracia Ortiz, pues Zapata Rivera “advino a conocimiento del traslado cuando recibió el Memorándum de traslado, ya que a él nunca se le consultó”. Ahora bien, Zapata Rivera dijo también que *255quien decide generalmente el traslado "de los oficiales —[Teniente Segundo, Teniente Primero, Capitán, Coman-dante, Teniente Coronel y Coronel]— es el señor Superintendente”. T.E., pág. 209. Gracia Ortiz es Teniente Coronel; el Superintendente Toledo Dávila no tenía que consultar su traslado con Zapata Rivera.
Alegó Gracia Ortiz y presentó prueba a los efectos, que el traslado le ocasionaría daños en su relación familiar y su estado de salud. El tribunal así lo determinó al concluir que ello requeriría “alejarse de la familia y dejarlos despro-vistos del único vehículo existente para trasladar los hijos a la escuela y realizar todas aquellas cosas propias del hogar”. Anejo I, pág. 4. Más aún, sostuvo que no se tomó “en consideración, lo que el propio médico de la Policía, Dr. Luis Quiñones, había recomendado de que se le proveyera [a Gracia Ortiz] de un vehículo oficial adecuado [a su] es-tado de salud”. Id., pág. 6. Según indicamos anteriormente, la prueba demostró que en su nueva plaza se le asignaría un automóvil oficial Mercury, modelo Grand Marquis de 1993, adecuado a su estado de salud. T.E., pág. 218. Ello derrota su contención de que el traslado causaría el pro-blema de tener que dejar a su familia desprovista de su único vehículo privado.
De ordinario, los problemas familiares y de salud, que serían producto de un traslado, no son oponibles per se ni es freno limitativo a la autoridad nominadora; máxime en la Policía que, al igual que otras agencias e instrumentalidades, presta unos servicios cuya naturaleza requiere la mayor flexibilidad posible en sus aspectos operacionales. Torres Arzola v. Policía de P.R., 117 D.P.R. 204, 211 (1986). A lo sumo, sería uno de los factores que habían de tomarse en consideración en la configuración de esa decisión discrecional.
Reconocemos que en el proceso de reclutamiento de las agencias gubernamentales —incluyendo la Policía de Puerto Rico— según el principio de mérito, no se toma en *256cuenta la afiliación política del aspirante.(7) Por ende, es razonable concluir que la composición de éstas la integran miembros de todo el spectrum político del país. En conse-cuencia, un traslado, una reasignación u otra determina-ción administrativa del poder nominador, siempre es susceptible de ser estimada y alegada por el afectado como discrimen por su afiliación política.
La Superintendencia de la Policía debe tener una amplia discreción gerencial para ordenar el traslado de sus oficiales fundamentado en las variadas necesidades del servicio que brinda. De ordinario, los tribunales no intervendrán con el ejercicio y la sabiduría de esa facultad. La fluidez situacional en la preservación del orden, la paz y la tranquilidad imponen una singular movilidad a su personal.
Concluimos que la prueba tendía a demostrar —contra-rio a la determinación del tribunal de instancia— que las razones del traslado de Gracia Ortiz fueron exigencias del servicio. Sus servicios se necesitaban para ocupar una plaza vacante en el Cuartel General de Hato Rey “por su conocimiento, su rango [y] su preparación”. T.E., pág. 209. Más aún, la plaza que ocuparía, según el Coronel Zapata Rivera, exigía “una persona responsable, ...con buena dis-posición [y] disciplinada, en términos generales un oficial *257excelente”. T.E., pág. 225. Todos los indicadores objetivos son que el traslado se llevó a cabo a base de las cualidades profesionales de Gracia Ortiz y no de su afiliación política.
A la luz de lo expuesto, se dictará sentencia que expide el auto, para revocar la Resolución y Orden de Interdicto Preliminar emitida el 13 de diciembre de 1994 por el Tribunal Superior, Sala de Mayagüez, y devolver el caso para la continuación de los procedimientos en forma compatible con esta opinión.(8)
El Juez Asociado Señor Fuster Berlingeri disintió sin opinión escrita.

 Por miedo a que se extraviara la carta, “opt[ó] por llevarla a la mano, y utiliz[ó] en el Cuartel General ... una Secretaria de Operaciones de Campo que se llama, Maria de los Angeles, para que le llevara la carta a la mano a la Secretaria del Superintendente y el único resultado que recibi[ó] fue que la trasladaron a ella tam-bién, por hacerme ese favor, y ella está disponible para venir”. T.E., pág. 26. María de los Angeles no fue presentada como testigo.


 Invocó la Sec. 1 del Art. II de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, ed. 1982, pág. 256.
“La dignidad del ser humano es inviolable. Todos los hombres son iguales ante la Ley. No podrá establecerse discrimen alguno por motivo de raza, color, sexo, naci-miento, origen o condición social, ni ideas políticas o religiosas. Tanto las leyes como el sistema de instrucción pública encarnarán estos principios de esencial igualdad humana.” (Énfasis suplido.)


 En la vista de injunction atestó que aproximadamente gastaría $3.80 diarios en peaje y $14 diarios en gasolina. T.E., pág. 51.


 Testificaron el Teniente Coronel César Gracia Ortiz y su esposa la Sra. Naida Galiano; por los demandados el Coronel José R. Zapata Rivera.


 Alegan que:
“ERRÓ EL HONORABLE TRIBUNAL DE INSTANCIA AL DICTAR UNA OR-DEN DE INTERDICTO PRELIMINAR SIN QUE EL DEMANDANTE HAYA DE-MOSTRADO QUE SE CUMPLE CON LOS REQUISITOS ESTABLECIDOS PARA ELLO, Y SIN QUE SE HUBIESE ACUDIDO PREVIAMENTE ANTE J.A.S.A.P., QUE TIENE JURISDICCIÓN PRIMARIA.” Petición de certiorari, pág. 5.


 La Sec. 7.14 de la Ley de Personal del Servicio Público de Puerto Rico dis-pone que se verán en primera instancia por la Junta de Apelaciones del Sistema de Administración de Personal aquellos casos en que se “alegue que una acción o deci-sión que le afecta [a un empleado de carrera] viola cualquier derecho que se le conceda a virtud de las disposiciones de este Capítulo, del reglamento que se apruebe para instrumentar este Capítulo, o de los reglamentos adoptados por los Adminis-tradores Individuales para dar cumplimiento a este Capítulo”. 3 L.P.R.A. see. 1394.
La Policía de Puerto Rico es un “Administrador Individual”. 3 L.P.R.A. see. 1343. Véase Torres Arzola v. Policía de P.R., 117 D.P.R. 204, 210 (1986).


 La Ley de Personal del Servicio Público de Puerto Rico establece como polí-tica pública “el mérito como el principio que regirá todo el servicio público, de modo que sean los más aptos los que sirvan al Gobierno y que todo empleado sea seleccio-nado, adiestrado, ascendido y retenido en su empleo en consideración al mérito y a la capacidad, sin discrimen por razones de raza, color, sexo, nacimiento, edad, origen o •condición social, ni por ideas políticas o religiosas”. (Enfasis suplido.) 3 L.P.R.A. see. 1311.
Por su parte, la Ley de la Policía de Puerto Rico de 1974 dispone en su Art. 8, en lo pertinente, que:
“(b) El Superintendente nombrará todo el personal civil de la Policía conforme a las disposiciones de las sees. 1301 a 1431 del Título 3. [Ley de Personal del Servicio Público de Puerto Rico.]
“(c) El Superintendente nombrará a los miembros de la Policía y cubrirá las vacantes a base de ascenso hasta el rango de Capitán, mediante un sistema de exámenes que sea confiable, moderno y científico.” 25 L.P.R.A. see. 1008.


 A diferencia del asunto del traslado, la jurisdicción sobre la acción de daños y perjuicios al amparo del Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141, es exclu-siva de los tribunales, ya que “[l]a Ley de Personal y su reglamento no conceden a J.A.S.A.P. la facultad de responsabilizar civilmente a las agencias administrativas que le violan los derechos estatutarios o constitucionales a los empleados públicos. Los remedios que dichos estatutos conceden se limitan a la reinstalación y al pago de los haberes dejados de percibir por los empleados públicos. 3 L.P.R.A. sec. 1397”. Cintrón v. E.L.A., 127 D.P.R. 582, 594 (1990).
En este caso también consignamos que ‘la mejor práctica es suspender la acción judicial para que una vez advenga final y firme el dictamen administrativo, se re-suelva si proceden los daños reclamados”. Id., pág. 595.